Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kobayashi (US Pub No.: 2007/0270945) in view of Zacher (US Pub No.: 2018/0368971).
Regarding claim 1, Kobayashi discloses a haptic optic management system (being an insertion device for an intraocular lens in the abstract), comprising: a housing having a first end and a second end (being the leftmost and rightmost portions of part 12 in figure 1A) and a first side extending between the first end the second end (being part 16c in figure 1A that is disclosed in [0067]. This part would slide with the plunger part 16 that 16c is attached to in figure 2), wherein the housing comprises; a cavity formed in the first side of the housing (the first side being the leftmost side in figure 2, in which part 12j is defined as an opening in [0059]. This cavity extends throughout part 12) and configured to accommodate an intraocular lens (as the lens part 1, labeled in figure 2, would pass through part 12j when the lens is inserted within the body, the opening 12j would need to accommodate the IOL lens 1), wherein the cavity comprises a first end portion (consisting of the leftmost portion with the opening 12j in figure 2), a second end portion (being the part of the cavity behind the IOL part 1 to part 32 in figure 2), and a central portion (being the part holding the IOL, shown in figure 3), and a bore formed in the housing (as per figure 2 and [0072], part 12b of the housing would constitute a bore like hole to which part 16d would travel through to push the IOL part 1), wherein a first portion of the bore extends from the first end to the cavity (the borehole extends from the first end part with the opening 12j to the cavity where the IOL is housed); a ceiling disposed on the first side of the housing (being the ceiling disclosed in [0072]); and arms pivotably coupled to the housing in the cavity (being the arm 28c in [0070] that is coupled to the cavity that houses the IOL in figure 3).
However, Kobayashi only teaches one arm. Instead, Zacher would teach an intraocular lens introducer with a plurality of arms (in [0048], two arms parts 72 and 74). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arms of Zacher into the IOL introducer of Kobayashi for the purpose of providing a means to introduce an intraocular lens into an eye with a means of unfolding an intraocular lens in [0011]-[0012]. This is taken as being beneficial toward the device of Kobayashi as this would allow for a manipulation of the IOL of Kobayashi after the IOL is pushed through the nozzle of Kobayashi.
Regarding claim 2, Kobayashi would disclose the haptic optic management system of claim 1, wherein the first portion of the bore is oval (disclosed in [0126] and shown in figure 1C) in shape so that the intraocular lens is displaced from the cavity through the first portion with a plunger (the IOL part 1 would be displaced through the oval bore through the cavity in figure 2 via the plunger part 16 in figure 2 that pushes parts 16c and 16d through the cavity), wherein the bore comprises a second portion that extends from the cavity to the second end and is configured to receiver the plunger (being the part of the housing 12 that extends from to the opening 12i, the opening defined in [0051].  Here, the plunger part 16 extends through the opening part 12i to push the IOL out of the device).
Regarding claim 3, Kobayashi in view of Zacher would teach the haptic optic management system of claim 1, with Kobayashi further comprising the intraocular lens disposed in the cavity (being the intraocular lens part 1 in figure 3), wherein the intraocular lens comprises an optic (being the circular part 1 in figure 3) and haptics that extend from the optic (the haptics being the support portions 1b in [0062]-[0063]).
Regarding claim 4, Kobayashi in view of Zacher would teach the haptic optic management system of claim 3, with Kobayashi disclosing an instance wherein one of the haptics extends from the optic onto a haptic platform formed in the first end portion (being the leftmost haptic part 1b in figure 3 that extends onto a the protrusion 28d in [0070]), wherein another one of the haptics extends from the optic onto a haptic platform formed in the second end portion (being the rightmost haptic part 1b in figure 3 that extends onto a second holding member part 28b), and wherein a periphery of the optic is disposed on one or more optic platforms formed in the central portion (the optic in figure 3 appears to extend through a plurality of supporting members in 28a, 28b, and 28d in [0069]-[0072]).
Regarding claim 5, Kobayashi in view of Zacher would teach the haptic optic management system of claim 1, wherein Kobayashi discloses the central portion is deeper than the first end portion and the second end portion (shown in figure 2, wherein the portion of part 12 that houses the IOL part 1 is deeper than the ends 12c and part 32), wherein a base of the central portion aligns with the first portion of the bore (the bottom of the central part with optic part 1 would be aligned with the base of the bore 12b in figure 2), and wherein the central portion further comprise optic platforms laterally offset from the base and that are raised relative to the base (being support portions like 28a, 28b, and 28d defined in [0068]-[0072] that raise up the optic from the base of 28b, shown visually in figure 3).
Regarding claim 6, Kobayashi in view of Zacher would teach the haptic optic management system of claim 1, wherein Kobayashi would disclose the first end portion and the second end portion each comprise a haptic platform for receiving at least a portion of a haptic (being parts 28b and 28d, that are disclosed as being lens holding members in in [0069]-[0072]), an inclined surface positioned between the haptic platform and the central portion (as per the side view of figure 3, being the bottom part of figure 3, the central portion of the IOL, being part 1a, has an inclined surface to the left of it at around part 1c (1c itself isn’t labeling the incline but is referring to a marginal portion of the device 1), a bore formed in the haptic platform for receiving one of the arms (the arm being 28c in figure 3 as per [0070].  The space that part 28c occupies could be a bore), and an end wall (being the topmost end of the device in the bottom picture of figure 3).
Regarding claim 7, Kobayashi in view of Zacher would teach the haptic optic management system of claim 6, wherein Zacher would teach that the arms each comprise a first end (being the leftmost ends in figure 2C, shown in annotated figure 1 below), a second end (being the rightmost end of the arms 72 and 74 toward the nozzle shown in annotated figure 1 below), a body portion joining the first end and the second end (being the centermost section of figure 2C where parts 72 and 74 are pointing to), wherein the arms each further comprise a tab that extends from the first end (being the fingers parts 76 and 78, defined in [0042]-[0043]) and a pin that extends from the first end on an opposite side of the arm from the tab, wherein the arm is pivotably about the pin (being the pin 108 that is connected to the arm in [0061]. The pin would be on the opposite end of the arm with respect to the tabs and, as the arm does pivot, it is implied that the arm would pivot with respect to the pin).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arms of Zacher into the IOL introducer of Kobayashi for the purpose of providing a means to introduce an intraocular lens into an eye with a means of unfolding an intraocular lens in [0011]-[0012]. This is taken as being beneficial toward the device of Kobayashi as this would allow for a manipulation of the IOL of Kobayashi after the IOL is pushed through the nozzle of Kobayashi.

    PNG
    media_image1.png
    200
    280
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 8, Kobayashi in view of Zacher would teach the haptic optic management system of claim 7, wherein Zacher teaches that each haptic platform comprises a bore for receiving the pin from the corresponding one of the arms (as per [0061], the pin on the arm would extend into a recessed portion. As the pin is associated with one arm, the recessed portion is taken to correspond to one of the arms). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arms of Zacher into the IOL introducer of Kobayashi for the purpose of providing a means to introduce an intraocular lens into an eye with a means of unfolding an intraocular lens in [0011]-[0012] via the arms of Zacher. This is taken as being beneficial toward the device of Kobayashi as this would allow for a manipulation of the IOL of Kobayashi after the IOL is pushed through the nozzle of Kobayashi.
Regarding claim 9, Kobayashi in view of Zacher would teach the haptic optic management system of claim 1 with Kobayashi disclosing an instance wherein the ceiling comprises slots and cantilever tabs disposed in the slots (the tab being the protrusion 28d in [0070] and [0072] that fits into a surface when it contacts the first holding member 28a in [0074]),
However, Kobayashi does not teach an instance wherein each of the cantilever tabs is positioned to engage a corresponding one of the arms being rotated in the housing. Instead, Zacher would teach an intraocular lens introducer with a plurality of arms (in [0048], two arms parts 72 and 74) that would extend through the housing of Kobayashi (being part 12 in figure 2) that would interface with the cantilever tab. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arms of Zacher into the IOL introducer of Kobayashi for the purpose of providing a means to introduce an intraocular lens into an eye with a means of unfolding an intraocular lens in [0011]-[0012]. This is taken as being beneficial toward the device of Kobayashi as this would allow for a manipulation of the IOL of Kobayashi after the IOL is pushed through the nozzle of Kobayashi.
Regarding claim 10, Kobayashi in view of Zacher would disclose the haptic optic management system of claim 9, wherein Kobayashi would teach that the cantilever tabs protrude from a bottom face of the ceiling (as parts 28g extend downward from the top part of figure 3, it is shown that they would protrude from a bottom face of the ceiling), and wherein ceiling ramps are formed in the bottom face that slope into the bottom face and form recesses that accommodate haptics of the intraocular lens the haptics are moved in the housing (as per [0070] and [0074] and in figure 3, part 28g is depicted as being ramped and is disclosed as interfacing with a lens marginal portion 1c that appears to be the end of the lens that interfaces with the haptics, also in figure 3. As such, part 28g is taken to accommodate the haptics of the IOL in the housing of figure 3).
Regarding claim 11, Kobayashi would disclose an insertion tool (in the abstract), comprising: a drive system (being the combination of the housing part 12 with the IOL part 1a and 1b in figure 1A  that would drive the IOL through part 12c, also in figure 1A), wherein the drive system comprises a body (being part 12 in figure 1A); a plunger disposed at least partially in the drive system (being part 16 in figure 1A. This is depicted as being a separate part from part 12 in figure 2); a nozzle (part 12c as per [0050]); and a haptic optic management system disposed between the drive system (being the system in figure 3 in which the optic and haptic of the IOL reside in) and the nozzle for receiving a distal tip of the plunger (as the distal tip of the plunger, part 16d in figure 2, is disclosed as being a lens grip portion in [0086], it is assumed that the distal tip of the device would be received by an end of the nozzle when the IOL is driven through the nozzle), wherein the haptic optic management system comprises: a housing having a first end and a second end and a first side extending between the first end the second end (being the leftmost and rightmost portions of part 12 in figure 2), wherein the housing comprises; a cavity formed in the first side of the housing (the first side being the leftmost side in figure 2, in which part 12j is defined as an opening in [0059]. This cavity extends throughout part 12)  and configured to accommodate an intraocular lens (as the lens part 1, labeled in figure 2, would pass through part 12j when the lens is inserted within the body, the opening 12j would need to accommodate the IOL lens 1), wherein the cavity comprises a first end portion (consisting of the leftmost portion with the opening 12j in figure 2), a second end portion (being the part of the cavity behind the IOL part 1 to part 32 in figure 2) and a central portion (being the portion that holds the IOL, shown in figure 3), and a bore formed in the housing (as per figure 2 and [0072], part 12b of the housing would constitute a bore like hole to which part 16d would travel through to push the IOL part 1), wherein a first portion of the bore extends from the first end to the cavity (the borehole extends from the first end part with the opening 12j to the cavity where the IOL is housed); a ceiling disposed on the first side of the housing (being the ceiling disclosed in [0072]); and arms pivotably coupled to the housing in the cavity (being the arm 28c in [0070] that is coupled to the cavity that houses the IOL in figure 3).
However, Kobayashi only teaches one arm. Instead, Zacher would teach an intraocular lens introducer with a plurality of arms (in [0048], two arms parts 72 and 74). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arms of Zacher into the IOL introducer of Kobayashi for the purpose of providing a means to introduce an intraocular lens into an eye with a means of unfolding an intraocular lens in [0011]-[0012]. This is taken as being beneficial toward the device of Kobayashi as this would allow for a manipulation of the IOL of Kobayashi after the IOL is pushed through the nozzle of Kobayashi.
Regarding claim 12, Kobayashi in view of Zacher would teach the insertion tool of claim 11, with Kobayashi further comprising the intraocular lens disposed in the cavity (being the intraocular lens part 1 in figure 3), wherein the intraocular lens comprises an optic (being the circular part 1 in figure 3) and haptics that extend from the optic (the haptics being the support portions 1b in [0062]-[0063]).
Regarding claim 13, Kobayashi in view of Zacher would teach the haptic optic management system of claim 12, wherein Kobayashi discloses one of the haptics extends from the optic onto a haptic platform formed in the first end portion (being the leftmost haptic part 1b in figure 3 that extends onto the protrusion 28d in [0070]), wherein another one of the haptics extends from the optic onto a haptic platform formed in the second end portion (being the rightmost haptic part 1b in figure 3 that extends onto a second holding member part 28b), and wherein a periphery of the optic is disposed on one or more optic platforms formed in the central portion (the optic in figure 3 appears to extend through a plurality of supporting members in 28a, 28b, and 28d in [0069]-[0072]).
Regarding claim 14, Kobayashi in view of Zacher would teach the insertion tool of claim 11, wherein Kobayashi discloses that the plunger is operable to engage the intraocular lens in the cavity (as the distal most end of the plunger 16, part 16d, is referred to as a lens grip portion in [0086], an engagement between the plunger and the IOL is present) when the drive system is actuated to dispense the intraocular lens from the nozzle (when the plunger is depressed in figure 1A, part 16d would then interface with the IOL).
Regarding claim 15, Kobayashi in view of Zacher teaches the insertion tool of claim 11, wherein Kobayashi discloses that the drive system comprises one of a lever and a pneumatic system, a manual plunger system, and an electromechanical system (a plunger system 16 is depicted in figure 1A, with details provided in [0143]-[0145]).
Regarding claim 16, Kobayashi in view of Zacher would disclose the insertion tool of claim 11: wherein Kobayashi discloses the central portion is deeper than the first end portion and the second end portion (shown in figure 2, wherein the portion of part 12 that houses the IOL part 1 is deeper than the ends 12c and part 32), wherein a base of the central portion aligns with the first portion of the bore (the bottom of the central part with optic part 1 would be aligned with the base of the bore 12b in figure 2), wherein the central portion further comprise optic platforms laterally offset from the base and that are raised relative to the base (being support portions like 28a, 28b, and 28d defined in [0068]-[0072] that raise up the optic from the base of 28b, shown visually in figure 3), and wherein the first end portion and the second end portion each comprise a haptic platform for receiving at least a portion of a haptic of the intraocular lens (being parts 28b and 28d, that are disclosed as being lens holding members in in [0069]-[0072]), an inclined surface positioned between the haptic platform and the central portion  (as per the side view of figure 3, being the bottom part of figure 3, the central portion of the IOL, being part 1a, has an inclined surface to the left of it at around part 1c (1c itself isn’t labeling the incline but is referring to a marginal portion of the device 1)), a bore formed in the haptic platform for receiving one of the arms (the arm being 28c in figure 3 as per [0070]. The space that part 28c occupies could be a bore), and an end wall (being the topmost end of the device in the bottom picture of figure 3).
Regarding claim 17, Kobayashi in view of Zacher would teach the insertion tool of claim 16: wherein Kobayashi discloses the arms each comprise a first end (being the leftmost ends in figure 2C, shown in annotated figure 1 above), a second end (being the rightmost end of the arms 72 and 74 toward the nozzle shown in annotated figure 1 above), a body portion joining the first end and the second end (being the centermost section of figure 2C where parts 72 and 74 are pointing to), wherein the arms each further comprise a tab that extends from the first end (being the fingers parts 76 and 78, defined in [0042]-[0043]) and a pin that extends from the first end on an opposite side of the arm from the tab, wherein the arm is pivotably about the pin (being the pin 108 that is connected to the arm in [0061]. The pin would be on the opposite end of the arm with respect to the tabs and, as the arm does pivot, it is implied that the arm would pivot with respect to the pin).
Regarding claim 18, Kobayashi in view of Zacher discloses the insertion tool of claim 16, wherein Kobayashi would disclose that the ceiling comprises slots and cantilever tabs disposed in the slots (the tab being the protrusion 28d in [0070] and [0072] that fits into a surface when it contacts the first holding member 28a in [0074]), wherein the cantilever tabs protrude from a bottom face of the ceiling (as parts 28g extend downward from the top part of figure 3, it is shown that they would protrude from a bottom face of the ceiling), and wherein ceiling ramps are formed in the bottom face that slope into the bottom face (as per [0070] and [0074] and in figure 3, part 28g is depicted as being ramped and is disclosed as interfacing with a lens marginal portion 1c that appears to be the end of the lens that interfaces with the haptics, also in figure 3).
Claim(s) 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zacher (US Pub No.: 2018/0368971) in view of Kobayashi (US Pub No.: 2007/0270945). 
Regarding claim 19, Zacher discloses a method of delivering an intraocular lens (in the abstract and in [0002]), comprising: rotating a pair of arms (the arms 72 and 74 in [0041]) such that each of the arms engages a corresponding haptic that extends from an optic of the intraocular lens (as per [0011]-[0012], the arms engage the intraocular lens with a haptic engagement in [0043]) to move the corresponding haptic up one or more inclined surfaces (as the arms are inclined in figure 2C, and as the tabs are holding the IOL that would include the haptics in [0048], the tabs would be used to hold the haptics on an inclined surface) and onto the optic applying downward force to the arms with cantilever tabs as each of the arms (the tabbed portions 76 and 78 would apply a downward force (with respect to the arms) to the IOL interface with said IOL and move the IOL through the device 30 in figures 4A-4C) continues to rotate while in engagement ( a rotation of the arms is shown between figures 4A to 4C as the arms move towards the left part of the device) with the corresponding haptic to cause the intraocular lens to fold in upon itself (folding of haptics disclosed in [0036] with a folding of the haptics disclosed in [0051]), and actuating a drive system (consisting of the plunger 30) to dispense the intraocular lens from the bore (being part 56 in figure 4A) through a nozzle (part 50, disclosed as a nozzle in [0048]) and into an eye, wherein the nozzle is coupled to the housing (the nozzle 50 is taken to be connected to a housing in figure 4A, the housing being the portion where the arms 72 and 74 are in).
However, Zacher does not disclose an instance wherein an allowing of the arms to spring upwards as the arms rotate past the cantilever labs, wherein the intraocular lens falls into a bore in a housing as the arms spring upwards. Instead, Kobayashi would teach cantilever tabs (being the protruding portions 28g in [0073-0074]) and a bore in a housing for an intraocular lens (being the opening at 12b in figure 2 to which the IOL part 1 in figures 2 and 3 resides therein). From here, it is argued that the arms of Kobayashi would swing upwards when they are moved past the protrusion 28g as the protrusion 28g will push the arms down when interacting with the arms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the protruding portions and bore of Kobayashi into the device of Zacher for the purpose of providing a specific means to hold an intraocular lens within the device of Zacher before the arms of Zacher will contact the IOL. As the device in figure 3 of Kobayashi has a plurality of lens holding members (being 28a, 28b, and 28d in [0070] and [0072]), the device of Kobayashi would provide additional support to an intraocular lens in the injector of Zacher before an implantation procedure occurs.
Regarding claim 20, Zacher discloses the method of claim 19, wherein the rotating the pair of arms comprises applying an external force to a tab that extends from each of the arms (an external force would be applied to the tab portions 76 and 78 that would hold the IOL system in [0048]).
 However, Zacher does not disclose an instance wherein the cantilever tabs are disposed in slots formed in a ceiling disposed on the housing, wherein the cantilever tabs protrude downward from a bottom face of the ceiling. Instead, Kobayashi would teach an instance wherein the cantilever tabs are disposed in slots formed in a ceiling disposed on the housing (the tab being the protrusion 28d in [0070] and [0072] that fits into a surface when it contacts the first holding member 28a in [0074]), wherein the cantilever tabs protrude downward from a bottom face of the ceiling (as parts 28g extend downward from the top part of figure 3, it is shown that they would protrude from a bottom face of the ceiling). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the protruding portions with the slots to hold said tabs of Kobayashi into the device of Zacher for the purpose of providing a specific means to hold an intraocular lens within the device of Zacher before the arms of Zacher will contact the IOL, with a specific means to attach the IOL holding tabs to the rest of the device. As the device in figure 3 of Kobayashi has a plurality of lens holding members (being 28a, 28b, and 28d in [0070] and [0072]), the device of Kobayashi would provide additional support to an intraocular lens in the injector of Zacher before an implantation procedure occurs.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pankin (US Pub No.: 2011/0144653) discloses an IOL injector with ceiling details in [0039].  Auld (US Pub No.: 2017/0119522) discloses an IOL inserter with a hinge pin in [0056]-[0057].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144. The examiner can normally be reached 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774